Title: To Thomas Jefferson from Albert Gallatin, 21 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Feby. 21 1804
               
               Doctor Stevens’s case shall receive a full & candid investigation. But it embraces several important considerations both as to constitution & law and as to facts; and I fear that I may not have time to apply my mind to it, before the numerous congressional subjects with which I am still engaged shall have been disposed of; So far as relates to this department it must go through two stages vizt. settlement of accounts, and payment. Although from the general superintendence vested in the Secretary, there is no impropriety in his interference, and it may even be his duty in certain cases to interfere in questions arising in the settlement of accounts; in this instance, whatever my opinion may be, I certainly will yield to yours, if, after a full examination, you shall differ; and will, if Mr Duvall assents, give to that part of the business any direction you may think eligible. Permit me, at the same time, with perfect respect and great deference to your judgment, to say that, so far as relates to payment, this being a question of appropriation of which the Secrety. of the Treasury is, in the nature of things, left sole judge, and for which he is alone responsible, it seems to me just that, on that point, he should be permitted to act in conformity with his own view of the subject. In saying this, I do not, by any means, intend to prejudge the case, on either of the questions arising under it, farther than I have already done, and I certainly will reconsider them with great attention.
               I enclose some letters respecting Banning which left a very unfavorable impression on my mind. I have no doubt that, after having misconstrued the law, he misrepresented the opinion I had given. I have seen him; he is an extremely weak young man: of his incapacity you need not entertain any doubt; his only qualification is to write a good hand; and he is extremely obnoxious.
               I enclose a letter just received from Mr Davies the collector of Norfolk. Does it require any answer?
               The letters to Mr Rodney are returned—I will write immediately to Mr M’Creery respecting Molier. If a Frenchman is to be chosen, D’Herbigny may I think be trusted. He is generally esteemed, writes English with sufficient correctness and is with us—an American much more than a Frenchman.
               Respectfully Your obdt. Servt.
               
                  Albert Gallatin 
               
            